Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 1 of 11

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of New York

 

IN RE EX PARTE APPLICATION OF

TIBERIUS GROUP AG Mise. Action No.

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Citibank N.A. Subpoena Compliance Unit
701 E. 60th St. N., P.O. Box 6034, MC 1251, Sioux Falls, SD 57117-6034

(Name of person to whom this subpoena is directed)

of Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Material listed in the attached Document Requests

 

Place: Tressler LLP Date and Time: |

One Penn Plaza, Suite 4701
New York, NY 10119

 

 

 

O Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance:
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Tiberius Group AG
a _ _—————s«s Who issues or requests this subpoena, are:
Courtney Scott; Tressler LLP; One Penn Plaza, Suite 4701; New York, NY 10119; Tel: (646) 833-0900;
email: cscott@tresslerllp.com
Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 2 of 11
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

( I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

 

| returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server 's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 3 of 11

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) Fer Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply:

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c):

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii} describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. \f information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must prompily return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(zg) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 4 of 11

DEFINITIONS AND INSTRUCTIONS

1, The terms “Citibank N.A.,” “Citibank,” “You,” “Your,” and “Yours” mean
and include Citibank N.A. and any parent, subsidiary, affiliate, division, branch, agency,
representative office, predecessor, successor, principal, member, officer, director,
shareholder, manager, employee, agent, or representative thereof.

2. The term “Person” shall mean any natural person and any corporation,
partnership, firm, joint venture, sole proprietorship, or other legal or business entity of any
kind.

a The term “Applicant” means Tiberius Group AG (“Tiberius”).

4. The term “Account” means each and every account, agreement, arrangement,
accommodation, service, or facility for the advance, credit or cash advance (including any
credit, debit, ATM, or similar card), currency or monetary exchange or transfer, clearance,
custody, delivery, deposit, exchange, extension, funding, investment, lending, payment,
presentment, receipt, recording, safekeeping, settlement, transfer or withdrawal of any cash,
check, credit, currency, debit, draft, financial asset, foreign exchange, commodity, fund,
general intangible, instrument, investment property, money, payment or right to payment,
security, specie, or other similar thing of value or medium of exchange or proceeds thereof,
held, maintained, made by or extended by, to or from the account holder, in the account
holder’s name, or for the account holder’s benefit, or held, maintained, made by or extended
by, to or from any other person or entity owned or controlled, in part or in full, by the account
holder or for which the account holder has power or authority or otherwise purports to act,

alone or with other persons, for the benefit or use of any other person or entity.

5. The terms “Document” or “Documents” each shall mean all writings and
recordings as defined in Rule 1001 of the Federal Rules of Evidence and include the original,

each copy—whether or not different from the original by reason of handwritten notations or
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 5 of 11

otherwise—and any Draft of any and all written, printed, typed, recorded, taped, graphic,
computerized printout, electronically stored, Electronic Data, electronically or computerized
compiled, or other matter or materials, from whatever source, including information stored on
any Electronic Media, or otherwise recorded matter, however produced or reproduced, and
whether not now in existence, pertaining in any matter to the subject matter indicated, and
includes, without limiting the generality of the foregoing, all tape recordings or other forms
of recordings, correspondence, records, memoranda, notes, letters, telegrams, telexes,
messages (including, but not limited to, reports of telephone conversations and conferences),
studies, analyses, books, records, electronic mail messages (whether by a work or personal e-
mail account and whether “in box,” “out box,” “trash” or “deleted items’), text messages,
instant messages, booklets, circulars, bulletins, instructions, minutes, or other written
Communications, questionnaires, surveys, contracts, instruments, deeds, leases, memoranda
of agreement, assignments, books or account, orders, records or summaries of negotiations,
records, notes or summaries of personal interviews or conversations, diaries, schedules,
printouts, drawings, blueprint specifications, schematics, graphs, charts, studies, planning
materials, statistical statements, forecasts, work papers, invoices, statements, bills, checks,
bank books, bank statements, securities vouchers, notebooks, data sheets, microfilm,
microfiche, photographs, photographic negatives, tapes, magnetic tapes, paper tapes, plotter
output recordings, discs, data cards, films, data processing files, and other computer-readable
records or programs, Documents which have been logically deleted but not physically erased,
catalogues, brochures, all other written or printed matter or any kind, and all other tangible
things. You are required to produce all Documents, including all originals, non-identical
copies, Drafts, and revisions.

6. The term “Electronic Data” shall mean the original (or identical duplicate

when the original is not available), and any non-identical copies (whether non-identical
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 6 of 11

because of notes made on them, or comments attached to them, or annotations, marks,
transmission notations, or highlighting of any kind) of writings of every kind and description
whether inscribed by mechanical, facsimile, electronic, magnetic, digital, or other means.
“Electronic Data” includes, by way of example and not limitation, computer programs
(whether private, commercial or works-in-progress), programming notes or instructions,
activity listings of electronic mail recipients and/or transmittals, output resulting from the use
of any software program, including word processing Documents, spreadsheets, database files,
charts, graphs and outlines, electronic mail, and any and all miscellaneous files and/or file
fragments, regardless of the media on which they reside and regardless of whether said
Electronic Data exists in an active file, deleted file or file fragment. “Electronic Data” also
includes but is not limited to any and all items stored on computer memories, hard disks,
diskettes and cartridges, network drives, network memory storage, archived tapes and
cartridges, Bernoulli Boxes and their equivalent, magnetic tapes of all types, microfiche, and
any other vehicle used for digital date storage and/or transmittal.

7. The term “Electronic Media” shall mean any magnetic or other storage media
device used to record Electronic Data. Electronic Media devices include, but are not limited
to, computer memories, hard disks, diskettes, cartridges, network drives, network memory
storage, archived tapes and cartridges, backup tapes, floppy disks, CD-ROM, removable
media such as Bernoulli Boxes and their equivalent, magnetic tapes of all types, microfiche,
punched cards, and any other vehicle used for digital storage and/or transmittal.

8. The terms “Communication” or “Communications” each shall mean all
contact between two or more persons, whether written, oral, telephonic, computer, electronic
mail (whether by a work or personal e-mail account and whether “in box,” “out box,” “trash”

or “deleted items”), facsimile, inquiries, discussions, conversations, negotiations, agreements,
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 7 of 11

understandings, meetings, letters, notes, telegrams, telex, Blackberry Messenger or similar
messaging service, advertisements, or interviews.

9. The term “Concerning” shall mean relating to, constituting, referring to,
reflecting, supporting, prepared in connection with, used in preparation for, pertaining to,
describing, discussing, having any relationship to, evidencing or constituting evidence of, or
being in any way legally, logically, or factually connected with the matter discussed, in whole ©
or in part.

10. The terms “and,” “or,” or “and/or” each shall be construed in both the
conjunctive and disjunctive, and each shall include the others wherever dual construction will
serve to bring within the scope of a request any Document which would otherwise not be
brought within its scope.

11.‘ The use of the singular form of any word shall be construed to include the
plural and vice versa.

12. The use of a verb in any tense shall be construed as the use of the verb in all
other tenses.

13. All words, terms, and phrases, not specifically defined herein are to be given
their normal and customary meaning in the context in which they are used herein.

14, Except as otherwise noted, the requests herein seek the production of
Documents created in or referencing the time period beginning August 24, 2016 and
continuing until the present (the “Relevant Period”).

15. In the event that the name of the account holder listed herein differs from the
account holder of record for the associated account number, produce all documents

associated with both: (i) the account number; and (ii) all accounts held in the name of the

account holder.
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 8 of 11

16. In the event an account holder listed herein does not have a corresponding
account number listed, the requests herein shall apply to all accounts associated with the
listed account holder.

17. Each request herein requires You to produce all Documents called for that
were created or originated by You, or such Documents that came into Your possession,
custody, or control, including the possession, custody, or control of any Persons acting or
purporting to act on Your behalf, or any other Persons from whom You have the right to
secure or compel production of Documents, from all files or other sources that contain
responsive Documents, wherever located and whether active, in storage, or otherwise.

18. If any Document called for by these requests is not produced or is redacted on
the ground that it is, in whole or in part, privileged or otherwise claimed to be protected
against production, You shall identify the Document, including, but not limited to, providing
the following information with respect to each such Document:

a. its date;
b. its author(s), its signator(ies), its recipient(s) and those Persons who

participated in its preparation:

c. the type of Document (e.g., letter, chart, memorandum, etc.);

d. a description of the non-produced subject matter and the length
thereof;

é. a list identifying those Persons to whom said Document(s) was

disseminated; and

f. the nature of the privilege or other basis relied upon by Citibank in
withholding production of each such Document or portion thereof.
19, Documents produced shall be produced as they are kept in the usual course of

business or, alternatively, shall be organized and labeled to correspond to the specifications
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 9 of 11

of the particular requests, set forth below, in response to which such Documents are
produced.

20. Nothing in these requests shall be construed as a waiver of any objections to
the admissibility or relevance of any Document or category of information sought herein.

Zi, These requests hereby incorporate by reference the definitions set forth above,
as well as those provided by Rule 34(a) of the Federal Rules of Civil Procedure and Local

Civil Rule 26.3.
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 10 of 11

DOCUMENT REQUESTS

1. Copies of all wire transfer records processed by Citibank, as an intermediary
bank, where West African Mineral Trading Ltd. is an originator, beneficiary, or is otherwise
referenced in the wire transfer for the period beginning August 24, 2016 to the present,
including but not limited to all wire transfer records originating from, benefitting or otherwise
referencing:

West African Mineral Trading Ltd.

United Bank for Africa PLC

Swift: UNAFNGLA

Account No: 3002109063

2. Copies of all wire transfer records processed by Citibank, as an intermediary
bank, where Malcomines Ltd. is an originator, beneficiary, or is otherwise referenced in the
wire transfer for the period beginning August 24, 2016 to the present, including but not
limited to all wire transfer records originating from, benefitting or otherwise referencing:

Malcomines Ltd.

United Bank for Africa PLC

Swift: UNAFNGLA

Account No: 3001778846

3. Copies of all wire transfer records processed by Citibank, as an intermediary
bank, where Malcomines GmbH is an originator, beneficiary, or is otherwise referenced in
the wire transfer for the period beginning August 24, 2016 to the present, including but not
limited to all wire transfer records originating from, benefitting or otherwise referencing: any
account in the name of Malcomines GmbH at Basellandschaftliche Kantonalbank.

4. Copies of all wire transfer records processed by Citibank, as an intermediary

bank, where S & M Pan African Mines & Logistics Ltd. is an originator, beneficiary, or is
Case 1:19-mc-00467-VSB Document 7-1 Filed 10/21/19 Page 11 of 11

otherwise referenced in the wire transfer for the period beginning August 24, 2016 to the
present, including but not limited to all records of wire transfers originating from, benefitting
or otherwise referencing:

S & M Pan African Mines & Logistics Ltd.

United Bank for Africa PLC

Swift: UNAFNGLA

5. Copies of all wire transfer records processed by Citibank, as an intermediary
bank, where Full Bliss Logistics Ltd. is an originator, beneficiary, or is otherwise referenced
in the wire transfer for the period beginning August 24, 2016 to the present;

6. Copies of all wire transfer records processed by Citibank, as an intermediary
bank, where Michel Babic (alternatively spelled Misel Babic or Micel Babic) is an originator,
beneficiary, or is otherwise referenced in the wire transfer for the period beginning August
24, 2016 to the present, including but not limited to all records of wire transfers originating
from, benefitting or otherwise referencing:

Michael Babic

UBS AG

Swift: UBSWCHZH63A

IBAN: CH58 0027 3273 1515 2840 P

7. Copies of all wire transfer records processed by Citibank, as an intermediary
bank, where Murtala Laushi is an originator, beneficiary, or is otherwise referenced in the
wire transfer for the period beginning August 24, 2016 to the present.

8. Copies of all wire transfer records processed by Citibank, as an intermediary
bank, where Malcomines Minor Metals Ltd. is an originator, beneficiary, or is otherwise

referenced in the wire transfer for the period beginning August 24, 2016 to the present.
